Citation Nr: 1419178	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  04-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating for anxiety neurosis and posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 3, 1988; and a rating in excess of 50 percent for the period from February 3, 1988, to December 14, 1991.

2.  Entitlement to an effective date earlier than December 15, 1991, for the award of a total (100 percent) disability rating based on unemployability due to psychiatric disorder, to include total disability based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to June 1969.  He had combat service in Vietnam, and his awards and decorations included a Purple Heart Medal.

The Veteran died in December 2012; the appellant is his surviving spouse.  She applied and was approved to act as substitute claimant for the issues that remained pending on appeal at the time of death.  See 38 U.S.C.A. § 5121A (2013).  

When this case was last before the Board, prior to the Veteran's demise, there was an appointed attorney.  This attorney withdrew from the case in October 2012; this was before the Veteran's death and subsequent recertification of the appeal to the Board.  The appellant confirmed in June 2013 that she is not represented.

This matter comes before the Board of Veterans' Appeals (Board) with a complicated procedural history.  In a November 1994 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, granted service connection for PTSD and assigned an initial 50 percent rating effective December 9, 1993.  In March 1996, the RO increased the rating to 100 percent, effective December 9, 1993.  Prior to his demise, the Veteran appealed from the effective date assigned for service connection for PTSD.  

In a September 2001 rating decision, after a July 2001 Board remand, the RO also granted service connection for anxiety neurosis, assigning a combined 10 percent rating for anxiety neurosis and PTSD effective March 22, 1974; a 30 percent rating effective September 25, 1986; a 50 percent rating effective February 3, 1988; and a 100 percent rating effective January 29, 1992.  The RO assigned the 100 percent rating pursuant to 38 C.F.R. § 4.16(c) (which was in effect until November 7, 1996), based on findings that the Veteran's psychiatric disability met the criteria for a 70 percent rating, and that he was precluded from gainful employment.

The Veteran again appealed.  After remanding the case for further development in December 2006, the Board issued a decision on the merits in March 2008.  The Board granted a 30 percent rating for the Veteran's psychiatric disability prior to September 25, 1986; denied a rating in excess of 30 percent prior to February 3, 1988; denied a rating in excess of 50 percent prior to December 15, 1991; and granted an effective date of December 15, 1991, for the award of a TDIU (i.e., 100 percent rating based on unemployability due to his psychiatric disability).  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court granted a Joint Motion for Remand filed by the parties, vacated the March 2008 Board decision, and remanded the case back to the Board.  In December 2009 and October 2010, the Board remanded the case to the RO for additional development.  The case is now ready for adjudication.

As noted in the Joint Motion, the current versions of the rating criteria for psychiatric disorders were not in effect prior to 1996; therefore, they are not pertinent to this appeal.  Other regulatory amendments occurred between March 1974, when the Veteran's claim was received, and December 14, 1991, the date from which he is currently rated as 100 percent disabled based on unemployability from psychiatric disorder.  The applicable provisions are discussed in detail below. 


FINDINGS OF FACT

1.  Prior to February 3, 1988, the Veteran's service-connected psychiatric disability did not result in at least substantial social or severe industrial impairment.

2.  From February 3, 1988, through December 14, 1991, the Veteran's psychiatric disability did not result in at least serious social or pronounced industrial impairment; or result in at least severe social or industrial impairment.

3.  Prior to December 15, 1991, the Veteran did not meet the percentage threshold for TDIU or the criteria for a 70 percent schedular rating for his psychiatric disorder, and he remained capable of securing and maintaining substantially gainful employment despite his mental health symptoms and impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to February 3, 1988, and a rating in excess of 50 percent from February 3, 1988, to December 14, 1991, for anxiety neurosis and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (1974, 1988, & West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.129, 4.130, 4.132, Diagnostic Codes (DC) 9400 & 9411 (1974, 1988 & 1991).

2.  The criteria for an effective date earlier than December 15, 1991, for a 100 percent rating based on unemployability, to include as TDIU or under the prior § 4.16(c), have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (1974, 1988, & West 1991); 38 C.F.R. §§ 3.155, 3.341, 3.400, 4.15, 4.16, 4.19 (1974, 1988, & 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The appellant received adequate notice, as substitute claimant after the Veteran's demise, including through a February 2007 letter as directed in a prior Board remand.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any timing defect was cured by the subsequent readjudication of the claims, including in an April 2012 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There is also no indication or allegation of prejudice from any notice defects.  

All identified, available medical and other pertinent evidence has been obtained, including FICA earnings records from the Social Security Administration (SSA), as directed in prior Board remands.  The appellant submitted private medical opinions that considered lay and medical evidence and provided complete rationales.  Although these opinions have low probative value, as discussed below, a VA examination is not necessary because the available evidence is sufficient to determine the severity of the Veteran's psychiatric disability at all points, including the impact on his employability.  The paper claims file and all pertinent records in paperless claims files on VA's electronic processing systems were considered.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision.

II. Merits Analysis

Background and laws

Prior to his death, the Veteran was service-connected for anxiety neurosis and PTSD, which was assigned an initial 30 percent rating effective from March 22, 1974, through February 2, 1988; and a 50 percent rating effective February 3, 1988, through December 14, 1991.  He was rated as 100 percent disabled after that date.  See March 2008 Board decision and April 2008 implementing rating decision.

Historically, the RO awarded a 100 percent rating effective as of January 29, 1992, based on unemployability due to psychiatric disorder found to be 70 percent disabling, under the now defunct 38 C.F.R. § 4.16(c).  See September 2001 rating decision.  In its March 2008 decision, the Board granted an earlier effective date of December 15, 1991, for the award of a TDIU based on a finding that the evidence showed unemployability due to the Veteran's psychiatric disability as of that date, citing to 38 C.F.R. § 4.16(a), the general provision for TDIU.  This Board decision, to include the denial of higher staged ratings prior to December 15, 1991, was vacated by the February 2009 Court Order, pursuant to the Joint Motion.  

The essential contentions in this case are that the Veteran met the schedular criteria for a disability rating for his psychiatric disorder of at least 70 percent at all times during the appeal period (since March 1974), as well as 100 percent rating based on unemployability throughout the appeal period, based on a TDIU under 38 C.F.R. § 4.16(a)-(b) or, alternatively, as a "bump up" under the now defunct § 4.16(c).  For the reasons discussed below, the Board disagrees, and the appeal must be denied.

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

In general, the effective date of an evaluation or compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Where there are amendments during the course of an appeal, an award may not be granted earlier than the effective date the amendment, with the exception of certain liberalizing laws not applicable in this case.  38 U.S.C.A. § 5110(g).

The Board previously concluded that the Veteran's appeal from the original denial of service connection for psychiatric disorder, and the related appeal from the initial rating assigned, remained pending since March 1974.  The criteria for rating mental disorders were amended effective February 3, 1988, and again effective November 7, 1996.  See 53 Fed. Reg. 23 (Jan. 4, 1988); 61 Fed. Reg. 52700 (Oct. 7, 1996).  

As noted in the Joint Remand, only the pre-1988 criteria apply to the period through February 3, 1988.  The pre-1988 and pre-1996 rating criteria may be applied to the period between February 3, 1988, and December 1991.  See 38 U.S.C.A. § 5110(g).  The criteria that are most favorable the Veteran's claim will control for this period.  

Evaluation of anxiety neurosis and PTSD is based on the degree of impairment of social and industrial adaptability.  See 38 C.F.R. §§ 4.129 & 4.130 (1974, 1987, & 1991).  The specific rating criteria were set forth in a General Rating Formula for Psychoneurotic Disorders.  See 38 C.F.R. § 4.132, Diagnostic Codes (DCs) 9400 to 9410 (1964 & 1975) (anxiety neurosis as DC 9400); 38 C.F.R. § 4.132, DCs 9400 to 9411 (1988) (adding PTSD as a diagnosis under DC 9411).  Social impairment, per se, was not to be used as the sole basis for a specific rating; rather, such evidence was to be used only to determine the degree of disability based on all findings.  See 38 C.F.R. § 4.132, DCs 9400 & 9411, Note (1) (1974, 1988, & 1991).

As noted above, the Veteran is currently rated as 30 percent disabled prior to February 3, 1988.  To warrant a 50 percent rating, prior to February 3, 1988, the criteria were: Ability to establish or maintain effective or favorable relationships with people is "substantially" impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in "severe" industrial impairment.  38 C.F.R. § 4.132, DC 9400 (1973 & 1987).  

Starting February 3, 1988, the Veteran is currently rated as 50 percent disabled for his psychiatric disorder.  To warrant a 70 percent rating, the criteria prior to February 3, 1988, were: Ability to establish and maintain effective or favorable relationships with people is "seriously" impaired.  The psychoneurotic symptoms are of such severity and persistence that there is "pronounced" impairment in the ability to obtain or retain employment.  38 C.F.R. § 4.132, DC 9400 (1973 & 1987).  
	
Effective February 3, 1988, the criteria remained the same except that the word "seriously" was changed to "severely" for relationship impairment, and the term "pronounced" was changed to "severe" for impairment of employability to warrant a 70 percent rating.  See 38 C.F.R. § 4.132, DCs 9400 & 9411 (1988 & 1991).

For a 100 percent rating, both before and after February 3, 1988, the criteria were: The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities (such as fantasy, confusion, panic, and explosions of aggressive energy) resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DCs 9400 & 9411 (1973, 1987, & 1991).  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)) provides for a global assessment of functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV was published after the Veteran was rated as totally disabled, and prior versions did not use a GAF score.  
  
With regard to unemployability, the provisions of 38 C.F.R. § 4.16 also were amended several times during the course of the appeal.  Throughout this time, however, § 4.16(a) has provided that a total disability rating may be assigned where the schedular rating is less than 100 percent if the individual is unable to secure or follow substantially gainful occupation due to service-connected disabilities (TDIU), provided that certain percentage thresholds are met.  See 38 C.F.R. § 4.16(a) (1974, 1991, & 2013); see also Gary v. Brown, 7 Vet. App. 229, 231 (1994) (diseases of common etiology satisfied the percentage threshold where they combined to a 60 percent rating, notwithstanding the fact that there were additional noncompensable disabilities that did not combine to a 70 percent overall rating).

Effective March 1, 1989, VA added 38 C.F.R. § 4.16(c), which stated that the provisions of § 4.16(a) would not be applied in cases in which the only compensable service-connected disability was a mental disorder rated as 70 percent disabling, and such mental disorder precluded the veteran from securing or following substantially gainful occupation.  In such cases, the mental disorder was to be assigned a 100 percent schedular rating under the appropriate diagnostic code.  See 54 Fed. Reg. 4281 (Jan. 30, 1989).  This provision was later repealed, effective November 7, 1996.  See 61 Fed. Reg. 52695, 52700 (Oct. 8, 1996).  

The February 2009 Joint Motion directed the Board to address whether the prior § 4.16(c) applied at any point earlier than January 29, 1992, to include whether a 70 percent rating was appropriate for the Veteran's psychiatric disorder, and whether such impairment precluded him from securing or following a substantially gainful occupation prior to that date.  As the award of a 100 percent rating effective December 15, 1991, was implemented by the RO prior to the Veteran's death, the Board will focus on the evidence pertinent to the period prior December 15, 1991.  

Because 38 C.F.R. § 4.16(c) became effective March 1, 1989, a 100 percent rating may not be awarded under that provision earlier than March 1, 1989.  See 38 U.S.C.A. § 5110.  Nevertheless, a 100 percent rating may be awarded for TDIU pursuant to § 4.16(a) at any point on appeal if the evidence shows unemployability due to service-connected disability and the percentage threshold for TDIU is met.  

Effective September 9, 1975, 38 C.F.R. § 4.16(b) was added to allow for extraschedular consideration of a TDIU where the percentage threshold is not met, but the evidence shows unemployability due to service-connected disability, after meeting certain procedural requirements.  See 40 Fed. Reg. 42535 (Sept. 15, 1975).  

Effective September 4, 1990, the language of § 4.16(a) was amended to state that marginal employment is not considered substantially gainful employment.  Marginal employment was also defined as when the earned annual income does not exceed the amount established by the U.S. Census Bureau as the poverty threshold for one person, or on a facts found basis, such as when there is employment in a protected environment.  See 55 Fed. Reg. 31580 (Aug. 3, 1990).  Applicable VA statutes and regulations do not otherwise define "substantially gainful occupation."  

VA's Adjudication Manual defines "substantially gainful employment" as employment at which a nondisabled individual may earn a livelihood with earnings comparable to the particular occupation in the community where the veteran resides.  See M21-1MR IV.ii.2.F.2.4.d (formerly Manual M21-1, Part VI, Section 7.09(7)).  The Court has relied on this definition and stated that substantially gainful employment suggests a "living wage," and an "ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Nevertheless, to prevail on a claim for unemployability, there must be some factor that takes the Veteran's case outside the norm of the service-connected disabilities.  The sole fact that he was unemployed or had difficulty obtaining employment is not enough, as a high disability rating in itself is a recognition that the impairment made it difficult to obtain and keep employment.  The question is whether the Veteran was capable of performing the physical and mental acts required for employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Consideration should be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

As a preliminary matter, the February 2009 Court Order pursuant to the Joint Motion found that the Board had not adequately explained its prior determination that the Veteran first filed an informal application for TDIU in January 1996.  The Joint Motion noted that, when a veteran submits evidence of a disability, makes a claim for the highest possible rating, and submits evidence of unemployability, the requirement to identify the benefit sought for an informal claim pursuant to 38 C.F.R. § 3.155(a) has been satisfied, and a claim for TDIU has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (Jul. 6, 2001); see also Snow v. Derwinski, 1 Vet. App. 417, 419 (1991) (finding that a claim for unemployability was raised where the veteran asserted he was unemployable and there was medical evidence of unemployability).  

Accordingly, the Joint Motion directed the Board to consider whether an informal claim for TDIU was raised in 1974.  In this regard, the Joint Motion noted that the Veteran requested compensation and submitted private medical evidence concerning his psychiatric disability in March 1974.  An April 1974 letter from his Congressman to VA then stated that he claimed to have a nervous disorder that was "preventing him from holding on to a job."  As discussed below, he had only sporadic employment from 1974 forward, with low or reported earnings in several years.  Construing these submissions liberally, a claim for TDIU or unemployability was raised as of the April 1974 Congressman's statement.  38 C.F.R. § 3.155(a).

As discussed below, however, the Board finds that a 70 percent rating was not warranted for psychiatric disability prior to December 15, 1991.  Further, although the Veteran had frequent difficulty finding and maintain employment, he was not unemployable due to his psychiatric disability, prior to December 15, 1991.

Factual analysis

The lay and medical evidence reflects that the Veteran was treated for mental health symptoms and took anti-anxiety medication, primarily Valium (otherwise known as diazepam) for many years prior to December 14, 1991.  Although there is evidence that the Veteran was first prescribed Valium in 1970 for at least a short time, there is conflicting evidence as to when he first began to use Valium on a regular basis.  See, e.g., undated and October 1995 private records concerning work injury to the back in  May 1977 (reported taking Valium for about seven years, or since 1970); February 1987 private record from Dr. Leavenworth (reported using diazepam for about eight years, or since 1980).  The Veteran asserted in February 2003 that he had private treatment for "progressively deteriorating" symptoms from 1973 to 1981, but that such records are no longer available.  Available private medical and psychiatric treatment records from 1982 forward, however, generally note prescriptions for Valium or diazepam for anxiety and other symptoms.  In October 1987, the Veteran reported to Dr. Leavenworth that he usually required 2.5-5 mg of Valium in the evening for anxiety.  Similarly, an April 1990 treatment record from Dr. Leavenworth noted that the Veteran had been taking Valium 5 mg about twice daily for many years, and that it continued to have a "salutary effect."

Concerning the severity of symptoms, the Veteran was noted have "quite pressured" speech and to be "very tense" during the May 1974 VA examination.  Later treatment records also note that he had chronic anxiety with tension and stress, and that he was "very tense" or "very agitated" at times.  See, e.g., private records from Dr. Tauber in September 1986, October 1986, February 1987, July 1987 ("very agitated" especially in evenings), October 1987 (increased anxiety related to finances and required Valium in evening to "relieve anxiety sufficiently to function normally," then would stay up writing until about 4:00 a.m.).  Similarly, the Veteran's long-term friend, Mr. C.B., noted in March 1996 that, when he hired the Veteran for CB radio repairs in 1976, he was "up all night" and would do the repairs at 3:00 or 4:00 in the morning.  In contrast, the Veteran reported no nervousness and only "some difficulty sleeping in May 1986.  He indicated that his "only stress" was supporting his family, and was noted to have improved anxiety reaction, in January 1987.  The Veteran "seemed calmer" in November 1988.  

As detailed below, despite the Veteran's anxiety symptoms, the evidence reflects that the Veteran continued to function to varying degrees both socially and industrially through at least December 14, 1991, after which he has already been granted a 100 percent rating for unemployability based on mental health.

Socially, the Veteran asserted several times, prior to his demise, that he had no friendships or close family other than his spouse at any point after discharge from service.  See, e.g., January 1995 and September 2004 statements from Veteran. 

Although the Veteran is competent to make these assertions, these statements are not credible because they are inconsistent with the other, more probative evidence of record, including statements by the Veteran himself during the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness is competent to report observable symptoms and history); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (witness credibility may be impeached or discredited by a showing of interest, bias, or inconsistent statements).  Rather, the evidence shows that the Veteran had both close friendships and some close family relationships.

Specifically, in March 1996 statements, lay witnesses Mr. C.B. and his wife, Ms. M.B., indicated that they met the Veteran in 1976 and, although the Veteran and his wife (the appellant) did not socialize much, they became "very good friends."  Mr. C.B. and Ms. M.B. both noted that the Veteran fidgeted or moved around a lot throughout their first dinner together.  They also noted, however, that he sat on the floor due to back pain after dinner, and Ms. M.B. noted that she realized when he sat on the floor that the Veteran's fidgeting during dinner was due to his back pain.  Over the years, the Veteran "discussed many things" with them (although not about Vietnam), and their families "socializ[ed] through countless dinners and holidays, and exchang[ed] gifts over holidays."  They remained friends over the years, including after the Veteran and his family moved to California in 1986.

In a February 2003 statement with detailed history of his symptoms and employment difficulties since service, the Veteran also indicated he and the appellant became close friends with Mr. C.B. and Ms. M.B. shortly after meeting them in 1976, and the friendship continued for many years.  Indeed, the Veteran indicated that he invited Mr. C.B. into his house for coffee the day after they met. 

The appellant reported in a detailed December 2002 statement that, after 1974, the Veteran would not attend holiday functions with relatives due to the confusing atmosphere and noise level and being nervous in social settings.  Nevertheless, the Veteran reported in a May 1991 treatment session with Dr. Leavenworth that he was spending $800-900 per month on his wife's family in the hospital.  In his February 2003 statement, the Veteran also reported borrowing money from family members in May 1981 to purchase heavy equipment.  Although the Veteran may not have been comfortable in crowds, these statements as to monetary interactions contradict his assertion of having no close family other than his spouse. 

The Veteran and appellant had marital difficulties at various times due to his mental health symptoms, including prior to December 1991, but they remained married from 1969 until his death in 2012.  See, e.g., May 1974 treatment summary from Dr. Tauber and May 1994 SSA psychological evaluation (noting that the Veteran had marital counseling in 1972); May 1974 VA examination (reporting that he married the appellant in 1969, and she moved out with their child for a short time due to his nervous tension); December 2002 statement from appellant (reporting that she left the Veteran in March 1974 due to his in ability to support himself or the family, and she returned a few months later); February 2003 statement from Veteran (reporting marital problems after moving to California in 1986 due to anger and frustration from being unable to find employment without required licenses).  

In light of the above, the Board finds that the Veteran had some impairment in his ability to establish or maintain effective, favorable, and wholesome relationships with people throughout the appeal period.  This is contemplated by the currently assigned rating of 30 percent prior to February 3, 1988.  See 38 C.F.R. § 4.132, DC 9400 (1973 & 1987).  Nevertheless, the Veteran's social difficulties did not rise to the level of substantial impairment, as contemplated by the next higher rating of 50 percent under the rating criteria prior to February 3, 1988.  Id.  The evidence of a very close long-term friendship between the Veteran and Mr. C.B. and his wife, with frequent socializing and discussions, is highly probative in this regard.  

Further, the Veteran sustained a long-term marriage with the appellant, despite his mental health symptoms.  He also had monetary interactions with loans relating to his business adventures and to buy and sell several homes throughout the appeal period.  See, e.g., December 2002 statement from appellant and February 2003 statement from Veteran (indicating that he bought land and a mobile home in late 1970s, bought another mobile home in 1983 or 1984, bought an R.V. in 1985, and borrowed money from family members and attempted to obtain a small business loan between 1981 and 1983).  Additionally, the Veteran enrolled in and completed a course in glassblowing over four semesters of night school at a community college from 1980 to 1981, which the appellant stated that he perfected through hours of practice at home.  The Veteran received his certification in glassblowing, and he returned for additional schooling to learn ornamental glassblowing in an attempt to improve his job prospects.  See id.  These monetary interactions and particularly the schooling endeavors required a relatively high level of social interaction and communicating with others to be completed successfully.

The Veteran is currently rated as 50 percent disabled effective February 3, 1988, based primarily on the change in terminology of the rating criteria as of that date.  The evidence does not, however, establish that he was seriously or severely impaired in establishing or maintaining relationships or social interactions, as contemplated by the next higher rating of 70 percent before and after February 3, 1988, respectively.  See 38 C.F.R. § 4.132, DCs 9400 & 9411 (1973, 1987, & 1991).  Rather, the Veteran continued to maintain a relationship with Mr. C.B. and his wife even after moving to California in 1986, and he remained married to the appellant.  The Veteran certainly did not have social impairment to an extent to result in virtual isolation in the community, nor did his symptoms border on gross repudiation of reality or result in a profound retreat from mature behavior.  There was some evidence of confusion, anxiety or panic, and anger or frustration at the Veteran's economic situation and financial struggles.  See, e.g., March 1989 treatment record.  Nevertheless, he remained in contact with reality and attempted mature behaviors such as continuing to seek out job prospects and odd jobs, and helping out with the medical bills of his wife's family, as reported in a May 1991 treatment session.  See 38 C.F.R. § 4.132, DCs 9400 & 9411 (1973, 1987, & 1991).  

Moreover, as noted above, a rating for psychiatric disability may not be based solely on social impairment, per se, but must be based on the overall level of disability with consideration of industrial impairment.  See id. at Note (1)

Industrially, as noted in the Joint Motion, the Veteran and appellant, as well as other lay witnesses, have generally asserted that he had significant difficulties working, with no industrial adaptability, and was unable to obtain or maintain substantially gainful employment ever since discharge from service due to his PTSD.  They point to the facts that the Veteran had sporadic employment that generally lasted for only short period of time, he was generally self-employed, and these jobs resulted in little or no earnings in most years after his discharge from service, as shown by FICA earnings reports to the SSA.  See, e.g., statements from Veteran in April 1974, January 1995, February 1996 (VA Form 21-8940 formal claim for TDIU), February 2003, September 2004, April 2010, and February 2012; statements from appellant in September 1995, December 2002, and February 2012; statement from nephew in February 1996; statements from Mr. C.B. and Ms. M.B. in March 1996.

Private treatment records and lay statements, as summarized in detail below, confirm that the Veteran had many different jobs and periods of self-employment from 1974 to at least 1991.  His FICA earnings records also confirm that he had no reported income or income below the poverty level for one person, as determined by the U.S. Census Bureau, in all years during the appeal period through 1991, with the exception of 1974.  The Veteran has acknowledged several times, including in February 2012, that he had some earnings from 1974 through 1991, but he states that they were sporadic and never high enough to require reporting to the SSA.

Nevertheless, the weight of the evidence establishes that most of those periods of low earnings or no employment were not, in fact, due solely to his mental health.  The Veteran's employment history is summarized in detail below, as shown through treatment records and detailed lay statements from the Veteran and appellant in December 2002 and February 2003, respectively, concerning his employment endeavors and outcomes since service.  These statements are also consistent with March 1996 statements by long-term friends Mr. C.B. and Ms. M.B. concerning the type and timing of the Veteran's employment and his long-term friends (Mr. C.B. and spouse).  These friends and the Veteran's nephew, in February 1996, indicated that he had various jobs but preferred self-employment.  

During a May 1974 VA examination, the Veteran reported several prior jobs, with the last one being as a self-employed carpenter making about $600 per month.  

Private treatment records reflect that, in May 1977, the Veteran reported being a truck driver when he was treated for a work injury to the back on that date.  

In January 1983, he was self-employed in the sand and gravel business.  In February 1985, the Veteran reported working in a shop and seeking treatment from the "company doctor" when the roof caved in with a lot of water, resulting in him seeking private treatment for ear symptoms.  In November 1986, he reported working 16 to 18 hours a day "sitting in a drain."  In January 1987, he reported working as a painter, and he was doing "handyman endeavors" in October 1987.  

In August 1988, the Veteran reported starting a new business cleaning windows, and he stated in November 1988 that he was "very busy washing windows."  In March 1989, he reported working 56 hours a week earning $500.  In August 1989, he reported having a "bad job with [an] eccentric millionaire."  In October 1989, he reported working "21 hours" daily, although the Board notes that this may have been a transcription error because there are only 24 hours in a day.  

In October 1990, the Veteran reported "working too hard."  In a May 1991 treatment record, he reported spending $800-900 per month on hospital bills for his wife's family, although he did not indicate where he obtained this money.  

Detailed lay statements from the Veteran and appellant in 2002 and 2003 reflect that he worked for a lumber yard chain from mid-1974 through late-1975 on several projects: initially for 6 weeks, then renovating offices for 8 weeks, then unloading boxcars for "several months," and finally doing installation work.  The Veteran stated that he was also performing odd jobs for anyone offering day work from 1974 to 1975, such as helping a neighbor finish pouring cement and building a garage.  From 1975 to 1976 and again in 1977, the Veteran was self-employed repairing CB radios and installing related equipment including antennas.  The Veteran stated that, in late 1976, he worked for two months for a neighbor he met on the CB radio network, for whom he built radios with components out of his home "for a decent wage."  The Veteran then met Mr. C.B., who indicated that he hired the Veteran often for CB repair and related equipment starting in 1976.  

In 1977, the Veteran was trained and worked driving a tractor trailer for about four months, a job that Mr. C.B. helped him get.  Shortly thereafter, the Veteran worked at a sheriff's office serving summonses in 1977 or 1978 for two weeks.  He then returned to CB radio repair for about a month, then attempted to work for the sheriff's office again and completed training but was not rehired.  He applied and was hired for a position with animal control, but he quit after only a few hours.  In mid-1978, the Veteran and his family moved to a new county, and he had one paid job doing custom trim work or carpentry on houses.  In late 1978, the Veteran worked as a delivery driver for a soft drink company for about six weeks.  The Veteran subsisted on welfare from late 1978 and through May 1981, when he went back to school.  The Veteran took community college night classes from 1981 to 1982 to learn glassblowing, although he was unable to find a job in that trade.  

From 1981 to 1983, the Veteran worked from his home with a dump truck, back hoe, and road grader to haul gravel for driveways and sell and deliver aggregate products.  In 1984 or 1985, the Veteran worked for a national manufacturing company for about three months as a "jack of all trades" and driving a forklift through the winter.  He stated that in the spring thaw, a building in which he was working for that employer had water pouring in from the roof seams (consistent with his report for treatment purposes in February 1985).  After that winter, the Veteran worked driving a bulldozer for a company that installed ponds.  In late fall of 1985, he decided to move to California for warmer weather, so he bought and restored an old R.V., and the family drove it to California in 1986.  Once in California, the Veteran applied for a variety of positions in trade businesses or shops, as a jail dispatcher, a truck driver in road maintenance, and in parks and recreation, but he did not obtain employment.  From 1986 to the end of 1987, he depended primarily on welfare, and he began doing odd jobs again but found no steady gainful employment.  From 1988 through December 1991, the Veteran had various jobs repairing automobiles, painting house interiors, repairing farm equipment, performing building maintenance by cleaning floors and washing windows, and doing handyman jobs for "an eccentric millionaire."  

The above-summarized lay reports concerning the timing and type of the Veteran's work are generally consistent with his reports for treatment purposes in 1977, 1983, 1985, and from 1989 to 1991.  In September 2004, the Veteran asserted that the notation by Dr. Leavenworth in November 1986 that he worked 18 hours a day in a drain referred to the fact that he was responsible for storm drains at his residence and did that work for two weeks with no pay.  As noted, above the Veteran's FICA earnings records confirm his low earnings from 1975 forward.  Lay statements and medical records from 1977 forward also repeatedly note the Veteran's continuous financial struggles, which frequently resulted in more anxiety or depression.  

Again, the Veteran clearly had frequently changing employment with little or no pay.  In several lay statements, the Veteran and appellant contended that this was due to conflicts and physical altercations with coworkers and authority figures, not being a "team player," stress-related dysfunction, and being unable to control his impulses at work.  See statements from Veteran in January 1995, February 1996 (formal claim for TDIU via VA Form 21-8940), September 2004; statements by appellant in September 1995, April 2010, and February 2012.  Further, in April 2010, the Veteran stated that each period when he had work-related activity was when his wife was the initiator and often procurer of the various jobs, and she was nearby to control his temper.  He indicated that all of odd jobs in California ended due to conflicts and violent outbursts after his employers complained about his work.  The Veteran's nephew and long-term friends generally asserted in 1996 that he did not work well with others and preferred to do menial tasks and work alone.  

The detailed statements by the Veteran and the appellant in 2002 and 2003 are more probative and outweigh their assertions at other times, and by the Veteran's friends and nephew.  Those other statements appear to lump his employment and financial difficulties all together as a general pattern instead of focusing on the details of each situation, as the Veteran and appellant did in the 2002 and 2003 detailed histories.

Specifically, the evidence confirms that the Veteran had difficulties or left several jobs due to conflicts with coworkers or employers, as detailed by the Veteran and the appellant in February 2003 and December 2002, respectively.  Most of the reported episodes of verbal or physical disputes with coworkers and supervisors were in 1969 and 1970, or prior to the appeal period began in 1974.  The appellant and Veteran indicated that he was first prescribed Valium in 1970, which helped stabilize his moods and symptoms, although he still had anxiety and panic attacks in traffic or in groups of people.  

As relevant to the appeal period, the Veteran stated that he punched his manager at the lumber company in 1974 after the manager fired him after six weeks to hire a relative.  The Veteran was rehired by another manager at the same company, however, two days later and continued to work for them through the end of 1975.  

The Veteran also reported that he trained for and worked for three months as a truck driver in 1977 despite his anxiety symptoms; however, that position ended due to a physical altercation with his boss.  The Veteran reported that, shortly thereafter, he was "extremely proficient" at serving summons for the sheriff's office, but he quit after two weeks because he began feeling like he was in Vietnam and acting out at times.  Over the next few months, he again applied for the sheriff's office and did well in training but was not hired, then he was trained and hired for animal control but voluntarily quit upon receiving his uniform because "law enforcement didn't fit with [his] ticks and switches."  

Several years later, in 1984, the Veteran took sick days from the national manufacturing company when his "body or mind wouldn't rise to the occasion."  He stated that he "fell into disfavor" and was fired after about three months for refusing a verbal order from a supervisor.  The Veteran explained that his supervisor told him to finish loading a truck in a building where water was pouring from the roof, the exterior walls had not been braced against high winds, and the employees were being told to evacuate, but he refused for safety reasons and had a message at home that he was fired.  These suggest employment difficulties due to mental health and physical disabilities, and for understandable safety concerns.

Nevertheless, the detailed histories provided by the Veteran and the appellant in 2002 and 2003, which are highly probative, reflect that the majority of his periods of unemployment or terminated positions were due to bad economic conditions or limitations as a result of his nonservice-connected back and neck disabilities.  

In particular, the Veteran and appellant indicated that he worked for the lumber company in 1974 for several months unloading boxcars or as a loader or grader until he was no longer able to perform due to physical limitations.  When he told his manager he was planning on leaving, the Veteran was offered another position in installation, which he accepted, but he did not obtain much substantial work from that through late 1975.  The Veteran's repeated employment by the same company in this period suggests that he was a reliable and productive employee despite his mental health symptoms, and his statement suggests that the lack of work through 1975 was due to general lack of work, not his mental health impairment.  

During that same period, the Veteran accepted payment in kind in the form of an old pick-up truck for helping a neighbor with construction work.  The appellant indicated that he worked on CB radios "until the CB radio fad ran its course."  Meanwhile, Mr. C.B.'s repeated use of the Veteran's services for CB repair and equipment installation from 1976 to 1977 also suggests that he was reliable and did good work.  Thereafter, both the Veteran and appellant indicated that they moved to a rural area in mid-1978 because there was a "building boom" and opportunities for work in custom trimming, and he was able to obtain land and a mobile home.  By the time they were settled and the Veteran had finished one job, however, the economy had changed and there were no more job opportunities in new construction.  Although the Veteran had only one job with trim work or carpentry in 1987, the appellant noted that he did "beautiful finish carpentry," and that he also installed electrical lines and did other work on their personal residence himself.  This again suggests that he was diligent and developed useful, specialized skills.  

Regarding the beverage delivery position in 1978, the Veteran and appellant indicated that he was terminated for carrying a pistol for his own protection due to making deliveries in dangerous inner city areas.  The Veteran stated that he had "only the most minor glitches" while making deliveries, although he "twitched" with sharp noises, and that he had "better delivery numbers than any prior employee on that route."  The Veteran indicated that his night manager saw him with a pistol one evening after six weeks and tackled the Veteran with no resistance, resulting in him being fired because the manager did not want him to carry a weapon.  Under these circumstances, the fact the Veteran carried a weapon and was terminated as a result do not suggest social or industrial impairment due to his mental health; rather, the Veteran was again performing reliably and well despite his symptoms.

The appellant reported that, when they applied for welfare in 1980, the Veteran underwent vocational testing through the Employment Security Commission.  No jobs were found, however, as he was found to be "over qualified for some jobs" and his coordination was too slow for available production vocations.  

Further, the Veteran stated that he went back to school for glassblowing because there were always openings paying extremely high wages.  He became certified and applied for a position, but did not get an interview because the company had perfected machine tooled glassware which all but done away with positions.  The Veteran then returned to school to learn how to form ornamental pieces, but he again could not find work because the market was flooded with cheap imitation glass from other countries.  He then abandoned this unsuccessful endeavor.  The Veteran's completion of glassblowing courses added yet another specialized skill.

The Veteran and his wife indicated that his self-employment venture in hauling gravel from their property from 1981 to 1983 ended because they were turned down for additional funding through a small business loan due to not having been in business long enough to qualify.  Then, winter came and there was less business, and they became overwhelmed with payments for the heavy equipment they had purchased, and they were eventually repossessed.  The land contract holder said they were defacing the land, so they had legal entanglements and were evicted.  

The Veteran stated that, when he arrived in California in1986, there was no work in the area that he could perform.  He quickly discovered that he had to have a state license to perform almost every known trade job except for handyman of limited duration, but he could not afford the licenses or fees.  Therefore, the Veteran applied to work for many businesses that could pay the license fees, but each time there were numerous other applicants, and he concluded that you had to "know someone" or be relative to get hired.  Similarly, the Veteran stated that he applied for various city and county positions, but those positions all went to relatives of employees.  The Veteran's daughter was then injured, resulting in hospital bills with no insurance, and they had no money so they went on welfare through 1987.  

In sum, in light of the above, the weight of the evidence does not show that the Veteran had considerable industrial impairment due to his psychiatric disability prior to February 3, 1988, as required for the next higher rating of 50 percent under the applicable criteria at that time.  See 38 C.F.R. § 4.132, DC 9400 (1974 & 1987).  

The most probative evidence also does not establish pronounced or severe impairment in employability, as required for the next higher rating of 70 percent from February 3, 1988, forward under the pre- and post-February 1988 rating criteria, respectively.  Moreover, the Veteran was not demonstrably unable to retain employment due to his psychiatric disability at any point prior to December 14, 1991, as required for a 100 percent schedular rating based on psychiatric symptoms.  See 38 C.F.R. § 4.132, DCs 9400 & 9411 (1974, 1987, & 1991).  

With consideration of his social and industrial impairment together, see id. at Note (1), the Veteran's overall level of impairment from his psychiatric disability did not warrant a rating higher than 30 percent prior to February 3, 1988, or higher than 50 percent after February 3, 1988, under the applicable rating criteria.  

Again, the Veteran continued to maintain his marriage and have very close long-term friendships, attempted and had some success in various employment endeavors, and completed additional extensive schooling despite these symptoms.  Although the Veteran's social and industrial activities were indeed affected by his mental health symptoms from 1974 forward, such impairment is contemplated by the currently assigned 30 and 50 percent ratings prior to December 15, 1991.  

Other potentially favorable evidence for the claim on appeal includes a January 1992 statement from Dr. Leavenworth, the Veteran's primary care provider, which summarized that he was treating the Veteran for "severe anxiety disorder" and a phobia of being driven by another driver in an enclosed vehicle.  He did not specify the time frame for such severity of symptoms.  The RO assigned a 70 percent rating, with a "bump up" to 100 percent based on unemployability, as of January 29, 1992, based on this record from Dr. Leavenworth.  In its March 2008 decision, the Board granted an earlier effective date of December 15, 1991, based on unemployability by resolving doubt in the Veteran's favor based on his self-report in his formal claim for TDIU that he last worked full-time on December 15, 1991.  

The Veteran asserted in September 2004 that he had the same level of symptoms as indicated by Dr. Leavenworth in January 1992 throughout the appeal period and all the way back to 1974.  In contrast, the Veteran had stated in February 2003 (and previously) that he had private treatment for "progressively deteriorating" psychiatric symptoms from 1973 to 1981, although such records are no longer available.  As such, the Veteran's statements in this regard are inconsistent.  

Further, the Veteran's detailed description of his employment history in February 2003 show that he maintained extended employment despite his mental health symptoms, such as from 1974 to 1975 at the lumber yard.  The Veteran also indicated that, when he was being trained to drive a tractor trailer in 1977, he was very scared while being driven around by the instructor, but he endured it for three days and was even able to sleep at times.  He was also able to do a "solo ride" after three days without Valium, and although he remained very anxious and needed medicine afterward, he continued to drive trucks there for three months despite his mental health symptoms before being fired due to a conflict with his boss.  As such, the Veteran is not credible with regard to having "severe" anxiety or a disabling phobia of being driven around by others prior to January 1992 (or December 1991).

There are also summaries by private mental health provider Dr. Cahoon, dated from January 1994 through August 1995, indicating that the Veteran was "severely depressed" and "suffering from disabling stress."  He stated that the Veteran was unable to work or function well socially due to a fear of being around other people.  As Dr. Cahoon began treating the Veteran in 1993, these records are irrelevant.

There are, however, several private opinions as to the level of the Veteran's disability prior to December 15, 1991, and whether he was unemployable.  The probative value of such opinions must be determined based on three factors: (1) whether the expert was fully informed of the pertinent facts or medical history, with or without review of the claims file; (2) whether there is a fully articulated opinion; and (3) whether the opinion is supported by a reasoned analysis, not just data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

In a May 1994 SSA psychiatric evaluation, the examiner noted the Veteran's employment history as indicated in the record at that time, and stated that the frequent periods of self-employment "clearly reflect[ed] his difficulty getting along with people" and longstanding mental health symptoms.  The examiner also concluded that "all of [the Veteran's] activities appear to have been compromised by his difficulties sustaining effort and interacting with people."  The SSA examiner stated that the Veteran and the appellant moved to a more isolated area in a rural area "in an apparent pattern of maintaining isolation from people and crowded circumstances."  This examiner did not, however, have the 2002 and 2003 statements from the Veteran and the appellant available for his review, which contradict the SSA examiner's findings and summary as to the reasons for the Veteran's employment difficulties and moving to a remote area, as discussed above.  

The May 1994 SSA examiner then recorded the Veteran's symptoms as of that evaluation, and concluded that he Veteran had a "marked degree of clinical depression" at that time.  He stated that the Veteran had unresolved PTSD with chronic depression that had been worsening in recent years, and he had "fair" to "poor or none" ability to adjust to various aspects of employment, as well as to adjust socially.  These symptoms, however, were recorded over two years after the Veteran is rated as totally disabled.  Therefore, this summary of his impairment level is not probative and irrelevant.  In contrast, the examiner's notation that the Veteran's symptoms had been worsening in recent years is generally consistent with the currently assigned staged ratings, or further worsening after December 1991.

Dr. Cahoon also provided an opinion letter in November 1996, concluding that that the Veteran had "severe" PTSD continuously from 1974 forward, with "severe impairment" in ability to obtain or retain employment, and met the definition of individual unemployability from 1974 forward.  These opinions were based on his treatment of the Veteran since 1993, as well as a review of the claims file with the evidence of record at that point, including lay and medical records, the SSA determinations, and FICA earnings.  Again, as the 2002 and 2003 records from the Veteran and appellant were not available, this opinion has very low probative value.

In a December 2006 psychiatric consultation report, Dr. Orton stated, "It is extremely difficult to look retrospectively at clinical data and determine levels of disability as far back as 1974."  She also noted that the Veteran's treatment anxiety and PTSD symptoms with varying levels of medication, and stated that it was "impossible to specifically point to a moment" when the Veteran "became 'unemployable.'"  Dr. Orton stated, however, that it was "telling" that in 1974 he could not return to a job he held prior to service due to stress.  This factual summary is inaccurate: the May 1974 VA examination report, as well as the 2002 and 2003 statements from the Veteran and his appellant, indicated that he actually resumed and quit the pre-service position due to anxiety in 1969, prior to the appeal period and being prescribed Valium.  Dr. Orton concluded that the Veteran had at least a "moderate" level of overall impairment from 1974 forward, based on part on the May 1974 VA examiner's finding that the Veteran had chronic moderate anxiety and moderate impairment.  Dr. Orton indicated that there was little documentation of the Veteran's work history between June 1969 and January 1992.  This suggests that she did not carefully review the 2002 and 2003 detailed statements by the Veteran and appellant, which were of record at the time.  Dr. Orton stated that, based on the lack of information as to the Veteran's work history, "it would be speculative for [her] to comment with any degree of certainty on [the Veteran's] employment status from 1974 to 1986," but there were sufficient records to conclude that it was more likely than not that he was unemployable and totally disabled due to his PTSD from 1986 forward.  Dr. Orton did not explain why this was the case, or point to any specific lay or medical evidence to support a change in the level of disability as of 1986.  As such, this opinion has low probative value.  

Finally, there is an August 2009 report from psychiatrist Dr. Cesta.  He opined that the Veteran's symptoms were so severe since "immediately after service," to include from 1974 forward, that there was "little doubt that he could manage in a workplace ... only with great difficulty."  Dr. Cesta also concluded that, from 1986 through 1991, the Veteran was "profoundly psychiatrically ill," "totally disabled," and "essentially unable to function."  He indicated a review of the VA claims file, and particularly the May 1974 VA examination report, November 1996 and December 2006 private medical opinion letters, unspecified lay statements from the Veteran and appellant, the lay statement from Mr. C.B. in March 1996, and the SSA FICA earnings records, summarizing that these showed profound isolation, somewhat bizarre behavior, and lost employment due to mental health.  Dr. Cesta also noted that, when he asked the Veteran about each of his past employment opportunities (e.g., delivering beverages, self-employment, returning to school for glass blowing, etc.), the Veteran indicated they all ended due to violence perpetrated by him within the workplace or other symptoms due to untreated and severe PTSD.  Again, these factual summaries are not consistent with the other evidence of record, to include the 2002 and 2003 statements by the Veteran and appellant with very detailed histories, which the Board finds to be highly probative.  The Veteran was also receiving treatment for his PTSD from 1986 forward, including anti-anxiety medications, in contrast to Dr. Cesta's summary.  As such, Dr. Cesta's opinion is based on factual summaries that have been rejected by the Board and, therefore, are inaccurate; his opinion also has very low probative value.

Again, with regard to a schedular rating for the psychiatric disability under § 4.132, as discussed in detail above, the most probative evidence of record shows that the Veteran continued to maintain his marriage and have very close long-term friendships, attempted and had some success in various employment endeavors, and completed extensive schooling from 1974 through 1991 despite his mental health symptoms.  Although the Veteran's social and industrial activities were indeed affected by his psychiatric disability from 1974 forward, such impairment is contemplated by the currently assigned 30 and 50 percent ratings prior to December 15, 1991.  See 38 C.F.R. § 4.132, DCs 9400 & 9411 (1974, 1988, & 1991).

With regard to TDIU under § 4.16, the Veteran does not meet the percentage threshold at any point prior to December 15, 1991, as the service-connected disabilities did not combine for a rating of at least 60 percent.  See 38 C.F.R. § 4.16(a); Gary, 7 Vet. App. at 231.  In addition to his psychiatric disability with staged ratings of 30 and 50 percent, the Veteran was service-connected for residuals of fractures of the left tibia and left rib, and shell fragment wounds of the right knee and a left shoulder scar, all of which were rated as noncompensable (0 percent) effective since March 1974.  Notably, he was not in receipt of service connection for a low back or neck (cervical spine) disorder, which affected his employment.  

Although there are private medical opinions that the Veteran was unemployable for VA purposes prior to December 15, 1991, as discussed above, those opinions were not based on a full and accurate factual history, or review of all available evidence.  Rather, they were based on an unsubstantiated account of the reasons for the Veteran's prior employment difficulties, which has been rejected by the Board as not credible.  As such, those opinions have low probative value and do not serve to substantiate the claim on appeal.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  

Further, the Veteran made conflicting statements as to whether he became unemployable for VA purposes prior to December 15, 1991, so as to warrant a TDIU under § 4.16(a).  In this regard, as noted by the Joint Motion, the Veteran reported in a claim form signed in December 1993, and received by VA in January 1994, that he last worked on December 15, 1990.  He later asserted in his formal claim for TDIU in February 1996 that his PTSD first "affected" his full-time employment in January 1970, and that he "last worked full-time" and became "too disabled to work" on December 15, 1991.  In an April 2010 statement, the appellant asserted that the Veteran's report that he last worked full-time on December 15, 1991, referred to his efforts on that day moving them across town into a new home.  

In an August 1994 decision, the SSA administrative law judge found that the Veteran had severe impairment for SSA purposes from psychiatric disabilities including chronic PTSD and had not engaged in substantially gainful activity since September 9, 1993, a date that had been agreed upon by the Veteran and his attorney for the purposes of his SSA claim.  In his February 2003 statement, the Veteran asserted that the SSA judge had suggested that date arbitrarily, without support in the record.  Although the exact agreement for SSA purposes is not of record, the Veteran did not apply for SSA disability until February 1992.  This was prior to his claim to "reopen" his earlier claim for VA benefits (which was later found to be still pending since 1974), but after the January 1992 statement from Dr. Leavenworth indicating that he had "severe anxiety disorder" and disabling phobia.

As summarized above, the Veteran had a wide range of employment experiences and education prior to December 15, 1991.  He also indicated in an April 1974 statement that he had an "IQ of over 160," and the appellant indicated in 2002 that the Veteran was found to be over qualified for several positions in the early 1980s.  Detailed statements by the Veteran and the appellant in 2002 and 2003 reflect that he obtained and maintained several positions despite his mental health symptoms, and he performed very well for a time at some of them.  He was also able to complete extended coursework in glassblowing at a local community college, and he spent many hours perfecting those skills.  The Veteran was also experienced in carpentry, installation of water and electrical lines, and other trade skills.  Although he did have some difficulties due to his mental health symptoms, and he generally had only low paying or marginal employment from 1974 forward by and large, the most probative evidence reflects that this situation was not due to his mental health symptoms.  Rather, the Veteran was unable to obtain or maintain employment due to general bad economic conditions or inability to obtain financing through loans, limitations as a result of his nonservice-connected back disability, or unfortunate choices for job pursuits.  The lack of substantially gainful employment alone does not establish a higher level of psychiatric disability due to industrial impairment, or unemployability due to his psychiatric disorder.  Van Hoose, 4 Vet. App. at 363. 

In sum, the most probative lay and medical evidence, as discussed in detail above, does not establish that the Veteran's psychiatric disability rendered him unable to obtain or maintain substantially gainful employment, with consideration of his prior training and employment history, at any point prior to December 15, 1991.  Therefore, a TDIU is not warranted under § 4.16.  Further, the Veteran did not meet the criteria for a 70 percent rating for psychiatric disorder and was not unemployable due to such disability, so as to warrant a total disability rating under the now defunct § 4.16(c), at any point prior to December 15, 1991.

General considerations

All potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings were assigned; however, further staging is not warranted, as any increases in severity of the disability did not warrant a higher rating as discussed above.  Fenderson, 12 Vet. App. at 126-127.

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has had mental health symptoms resulting in various levels of social and occupational or industrial impairment, which are fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (interpreting 38 C.F.R. §§ 3.321 and 4.16(b) to mean that "the rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  

The preponderance of the evidence is against a higher rating at any point, or an earlier effective date for total disability rating based on unemployability, to include based on TDIU or the prior § 4.16(c).  As such, the benefit of the doubt doctrine does not apply in that respect, and his claim must be denied.  38 C.F.R. § 4.3.







(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 30 percent prior to February 3, 1988, and a rating in excess of 50 percent from February 3, 1988, to December 14, 1991, for anxiety neurosis and PTSD is denied.

An effective date earlier than December 15, 1991, for a total disability rating based on unemployability, to include as TDIU or under the prior § 4.16(c), is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


